Aug 06 2013, 5:38 am

 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

JEFFREY E. KIMMELL                                    GREGORY F. ZOELLER
South Bend, Indiana                                   Attorney General of Indiana

                                                      KARL SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

LAMAR ALLEN COLLEY,                                   )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 71A05-1302-CR-89
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                  APPEAL FROM THE SAINT JOSEPH SUPERIOR COURT
                      The Honorable Richard McCormick, Magistrate
                            Cause No. 71D01-1204-CM-1962


                                            August 6, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Following a bench trial, Lamar Allen Colley was convicted of Battery1 and

Interference with Reporting a Crime, 2 both as class A misdemeanors. Colley appeals and

argues that the State presented insufficient evidence to support his convictions.

          We affirm.

          On March 11, 2012, Colley and his girlfriend, Michelle Garrett, got into an argument

at a bar in South Bend. Colley was ejected from the bar for striking Garrett, and Garrett and

Colley then left in Garrett’s car, with Colley driving, to return to their home in Mishawaka.

During the drive, Colley struck Garrett several times in the face with his fist, causing

extensive bruising. When Garrett tried to open the car door to escape, Colley grabbed her by

the hair, causing pain. When they arrived at the house, Garrett told Colley she was going to

use her cell phone to dial 911. Colley then took the phone and threw it on the floor, breaking

it.

          Two days later, Garrett’s family took her to the Mishawaka Police Department to

report the incident. Police took a report and photographed Garrett’s injuries, and Colley was

charged with battery and interference with reporting a crime. A bench trial was held on

December 18, 2012, and the court found Colley guilty as charged. Colley now appeals.

          Colley contends that the State presented insufficient evidence to support his

convictions. In reviewing challenges to the sufficiency of evidence, we neither reweigh the

evidence nor judge the credibility of witnesses. Atteberry v. State, 911 N.E.2d 601 (Ind. Ct.



1
    Ind. Code Ann. § 35-42-2-1 (West, Westlaw current with all 2013 legislation).
2
    Ind. Code Ann. § 35-45-2-5 (West, Westlaw current with all 2013 legislation).

                                                      2
App. 2009). Instead, we consider only the evidence supporting the conviction and the

reasonable inferences to be drawn therefrom. Id. If there is substantial evidence of probative

value from which a reasonable trier of fact could have drawn the conclusion that the

defendant was guilty of the crime charged beyond a reasonable doubt, the judgment will not

be disturbed. Baumgartner v. State, 891 N.E.2d 1131 (Ind. Ct. App. 2008).

       In order to convict Colley of class A misdemeanor battery as charged, the State was

required to prove that Colley struck Garrett in a rude, insolent, or angry manner, and that the

touching resulted in bodily injury. See I.C. § 35-42-2-1. In order to convict Colley of class

A misdemeanor interference with reporting of a crime as charged, the State was required to

prove that Colley, with the intent to commit or conceal the commission of a crime, knowingly

or intentionally interfered with or prevented Garrett from using a 911 emergency telephone

system. See I.C. 35-45-2-5.

       Garrett testified that Colley struck her several times in the face with his fist and

grabbed her by the hair, causing pain and bruising. Additionally, photographs of Garrett’s

injuries were admitted into evidence at trial. Garrett testified further that when she told

Colley she was going to call 911, he threw her cell phone on the floor, breaking it. This

evidence is plainly sufficient to support both of Colley’s convictions. See Bailey v. State,

979 N.E.2d 133, 135 (Ind. 2012) (noting that “[a] conviction can be sustained on only the

uncorroborated testimony of a single witness, even when that witness is the victim”).

Colley’s arguments to the contrary are nothing more than blatant requests to judge the

credibility of a witness, which we will not do.


                                              3
      Judgment affirmed.

BAKER, J., and VAIDIK, J., concur.




                                     4